 
Exhibit 10.127
 
EMPLOYMENT AGREEMENT
 
Agreement dated as of October 1, 2002 effective as of October 1, 2002 (the
“Effective Date”), by and between Indevus Pharmaceuticals, Inc., a Delaware
corporation having a place of business at One Ledgemont Center, 99 Hayden
Avenue, Suite 200, Lexington, Massachusetts 02421 (the “Corporation”), and Glenn
L. Cooper, M.D., an individual residing at 196 Old Connecticut Path, Wayland,
Massachusetts (“CEO”).
 
WITNESSETH:
 
WHEREAS, the Corporation desires to continue to employ the CEO as President,
Chief Executive Officer and Director, and the CEO desires to be employed by the
Corporation as President, Chief Executive Officer and Director, all pursuant to
the terms and conditions hereinafter set forth:
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:
 
1.    EMPLOYMENT: DUTIES
 
(a)    The Corporation engages and employs the CEO, and the CEO hereby accepts
engagement and employment, as Chief Executive Officer and President, to direct,
supervise and have responsibility for the daily operations of the Corporation,
including, but not limited to: (i) directing and supervising the business and
research and development efforts of the Corporation; (ii) managing the other
executives and personnel of the Corporation; (iii) evaluating, negotiating,
structuring and implementing business transactions with the Corporation’s
licensees, customers and suppliers; (iv) attending meetings of the Board of
Directors of the Corporation; and performing such other services and duties as
the Board of Directors of the Corporation shall determine.
 
(b)    The CEO shall perform his duties hereunder from the Corporation’s
executive offices in Massachusetts or such other locations as the CEO and
Corporation may agree, provided, however, that the CEO acknowledges and agrees
that the performance by the CEO of his duties hereunder may require significant
domestic and international travel by the CEO.
 
(c)    The CEO shall devote his best efforts and entire working time and
attention to the proper discharge of his duties and responsibilities under this
Agreement.
 
2.    TERM
 
The CEO’s employment hereunder shall be for a term of one (1) year commencing on
October 1, 2002 and continuing through the first anniversary of such date and
shall automatically renew for periods of one (1) year unless either the CEO or
the Corporation gives written notice to the other not less than sixty (60) days
prior to the date of any such anniversary of such party’s election not to extend
the term of this Agreement.
 
3.    COMPENSATION
 
(a)    As compensation for the performance of his duties under this Agreement,
the CEO shall be compensated as follows:
 

 
(i)
 
The Corporation shall pay the CEO an annual base salary (“Base Salary”) of Four
hundred fifty Thousand Dollars ($450,000), payable in accordance with the usual
payroll period of the Corporation, subject to an annual review;

 

 
(ii)
 
The Corporation shall pay the CEO bonuses pursuant to the Corporation’s annual
Senior Executive Bonus Plan as approved by the Board of Directors or the
Compensation Committee of the Board of Directors;



1



--------------------------------------------------------------------------------

 

 
(iii)
 
The CEO shall be eligible to receive options to purchase shares of the
Corporation’s common stock, $.001 par value (“Common Stock”), under the
Corporation’s 1994 Long-term Incentive Plan, or such other option plans as may
be in effect at any time during the term of this Agreement, as may be granted
from time to time by the Compensation Committee of the Board of Directors;

 
The Corporation shall withhold all applicable federal, state and local taxes,
social security and workers’ compensation contributions and such other amounts
as may be required by law and any plans pursuant to which such compensation is
generated or as agreed upon by the parties with respect to the compensation
payable to the CEO pursuant to section 3(a) hereof.
 
(b)    The Corporation shall reimburse the CEO for all normal, usual and
necessary expenses incurred by the CEO in furtherance of the business and
affairs of the Corporation, including reasonable travel and entertainment,
against receipt by the Corporation of appropriate vouchers or other proof of the
CEO’s expenditures and otherwise in accordance with such Expense Reimbursement
Policy as may from time to time be adopted by the Board of Directors of the
Corporation.
 
(c)    The CEO shall be, during the term of this Agreement, entitled to
vacations of not less than four (4) weeks per annum.
 
(d)    The Corporation shall make available to the CEO and his dependents, such
medical, disability, life insurance and such other health benefits as the
Corporation makes available to its senior officers and directors. The CEO’s life
insurance coverage shall not be less than $1,000,000.
 
4.    NON-COMPETITION
 
(a)    The CEO understands and recognizes that his services to the Corporation
are special and unique and agrees that, during the term of this Agreement and,
unless such termination is by the CEO pursuant to 6(a)(iii) below and provided
the Corporation is not in material default to CEO on any of its obligations
under this Agreement, for a period of one (1) year from the date of termination
of his employment hereunder, he shall not in any manner, directly or indirectly,
on behalf of himself or any person, firm, partnership, joint venture,
corporation or other business entity (“Person”), enter into or engage in any
business engaged in the development of commercialization of products directly
competitive with products of the Corporation, including any subsidiary of the
Corporation (a “Subsidiary”), including products under development by the
Corporation or a Subsidiary within the geographic area of the Corporation’s
business.
 
(b)    During the term of this Agreement and for one (1) year thereafter, CEO
shall not, directly or indirectly, without the prior written consent of the
Corporation, solicit or induce any employee of the Corporation or any affiliate
to leave the employ of the Corporation or any affiliate or hire for any purpose
any employee of the Corporation or any affiliate or any employee who has left
the employment of the Corporation or any affiliate within six months of the
termination of said employee’s employment with the Corporation.
 
(c)    During the term of this Agreement and for one (1) year thereafter, the
CEO shall not, directly or indirectly, without the prior written consent of the
Corporation:
 

 
(i)
 
solicit or accept employment or be retained by any party who, at any time during
the term of this Agreement, was a customer or supplier of the Corporation or any
affiliate where his position will be related to the business of the Corporation;
or

 

 
(ii)
 
solicit or accept the business of any customer or supplier of the Corporation or
any affiliate with respect to products similar to those supplied by the
Corporation.

 
(d) In the event that the Officer breaches any provisions of this Section 4 or
there is a threatened breach, then, in addition to any other rights which the
Corporation may have, the Corporation shall be entitled, without the posting of
a bond or other security, to injunctive relief to enforce the restrictions
contained herein. In the event that an actual proceeding is brought in equity to
enforce the provisions of this Section 4, the Officer shall not urge as a
defense that there is an adequate remedy at law nor shall the Corporation be
prevented from seeking any other remedies which may be available.



2



--------------------------------------------------------------------------------

 
5.    CONFIDENTIAL INFORMATION
 
(a)    The CEO agrees that during the course of his employment or at any time
after termination, he will not disclose or make accessible to any other person,
the Corporation’s products, services and technology, both current and under
development, promotion and marketing programs, lists, trade secrets, litigation
information and other confidential and proprietary business information of the
Corporation, any Subsidiary or any of its clients. The CEO agrees: (i) not to
use any such information for himself or others; and (ii) not to take any such
material or reproductions thereof from the Corporation’s facilities at any time
during his employment by the Corporation, except as required in the CEO’s duties
to the Corporation. The CEO agrees immediately to return all such material and
reproductions thereof in his possession to the Corporation upon request and in
any event upon termination of employment.
 
(b)    Except with prior written authorization by the Corporation, the CEO
agrees not to disclose or publish any of the confidential, technical or business
information or material of the Corporation, any Subsidiary, its clients or any
other party to whom the Corporation owes an obligation of confidence, at any
time during or after his employment with the Corporation.
 
(c)    The CEO hereby assigns to the Corporation all right, title and interest
he may have or may acquire in all inventions (including patent rights) developed
by the CEO during the term of this Agreement (“Inventions”) and agrees that all
Inventions shall be the sole property of the Corporation and its assigns, and
the Corporation and its assigns shall be the sole owner of all patents,
copyrights and other rights in connection therewith. The CEO further agrees to
assist the Corporation in every proper way (but at the Corporation’s expense) to
obtain and from time to time enforce patents, copyrights or other rights on said
Inventions in any and all countries.
 
6.    TERMINATION
 
(a)    The term of this Agreement shall continue for the period set forth in
Section 2 hereof unless sooner terminated upon the first to occur of the
following events (the “Termination Date”):
 

 
(i)
 
The death of the CEO;

 

 
(ii)
 
Termination by the Board of Directors of the Corporation for just cause. Any of
the following actions by the CEO shall constitute just cause:

 

 
(A)
 
Material breach by the CEO of Section 4 or Section 5 of this Agreement;

 

 
(B)
 
Material breach by the CEO of any provision of this Agreement other than Section
4 or Section 5 or the willful or reckless failure by the CEO to perform his
duties hereunder which breach or failure is not cured by the CEO within fifteen
(15) days of notice thereof from the Corporation; or

 

 
(C)
 
The commission by the CEO of any act or fraud or theft against the Corporation
or any Subsidiary, or the conviction of the CEO of any criminal act.

 

 
(iii)
 
Termination by the CEO for just cause. Any of the following actions or omissions
by the Corporation shall constitute just cause:

 

 
(A)
 
Material breach by the Corporation of any provision of this Agreement which is
not cured by the Corporation within fifteen (15) days of notice thereof from the
CEO;

 

 
(B)
 
Any action by the Corporation to intentionally harm the CEO; or

 

 
(C)
 
A Change in Control of the Corporation (as defined below), unless CEO is offered
and, in his sole discretion, accepts (1) a comparable executive position of the
acquirer or of the division of the acquirer which assumes the business of the
corporation after the Change in Control and (2) compensation comparable to that
provided to the CEO under this Agreement.

 

 
(iv)
 
Termination by the Board of Directors of the Corporation without just cause.



3



--------------------------------------------------------------------------------

 
(b)    Upon termination pursuant to subparagraph (ii) of paragraph (a) above,
the CEO (or his estate in the event of termination pursuant to subparagraph (i)
), shall be entitled to receive the Base Salary and bonuses accrued but unpaid
as of the date of termination.
 
(c)    Upon termination pursuant to subparagraph (iii) or (iv) above, the CEO
shall be entitled to receive the Base Salary plus average bonuses (three-year
average) for a period equal to the longer of (a) the remainder of the term of
this Agreement or (b) twelve (12) months from the Termination Date. At the
discretion of the Corporation, such Base Salary may be paid either in one lump
sum or in monthly installments throughout the remaining term of this Agreement.
In addition, the Corporation shall provide continuation of health benefits for a
period equal to the longer of (a) the remainder of the term of this Agreement,
or (b) twelve (12) months from the Termination Date to the extent authorized by
and consistent with 29 U.S.C. § 1161 et seq. (Commonly known as “COBRA”), with
the cost of the regular premium for such benefit shared in the same relative
proportion by the Corporation and the CEO as in effect on the Termination Date.
Notwithstanding the foregoing, nothing in this Section 6(c) shall be construed
to affect the CEO’s right to receive COBRA continuation entirely at the CEO’s
own cost to the extent that the CEO may continue to be entitled to COBRA
continuation after the CEO’s right to cost sharing under this Section 6(c)
ceases.
 
(d)    For purposes of this Agreement, a “Change in Control of the Corporation”
shall be deemed to have occurred upon any one of the following events:
 

 
(i)
 
The date on which shares of Common Stock are first purchased pursuant to a
tender offer or exchange offer (other than such an offer by the Corporation, any
Subsidiary, any employee benefit plan of the Corporation or of any Subsidiary or
any entity holding shares or other securities of the Corporation for or pursuant
to the terms of such plan), whether or not such offer is approved or opposed by
the Corporation and regardless of the number of shares purchased pursuant to
such offer;

 

 
(ii)
 
The date the Corporation acquires knowledge that any person or group deemed a
person under Section 13(d)-3 of the Securities Exchange Act of 1934 (“Exchange
Act”) (other than the Corporation, any Subsidiary, any employee benefit plan of
the Corporation or of any Subsidiary or any entity holding shares of Common
Stock or other securities of the Corporation for or pursuant to the terms of any
such plan or any individual or entity or group or affiliate thereof which
acquired its beneficial ownership interest prior to the date of this Agreement),
in a transaction or series of transactions, has become the beneficial owner,
directly or indirectly (with beneficial ownership determined as provided in Rule
13d-3, or any successor rule, under the Exchange Act), of securities of the
Corporation entitling the person or group to 30% or more of all votes (without
consideration of the rights of any class or stock to elect directors by a
separate class vote) to which all stockholders of the Corporation would be
entitled in the election of the Board of Directors were an election held on such
date;

 

 
(iii)
 
The date, during any period of two consecutive years, when individuals who at
the beginning of such period constitute the Board of Directors of the
Corporation cease for any reason to constitute at least a majority thereof,
unless the election, or the nomination for election by the stockholders of the
Corporation, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of
such period; and

 

 
(iv)
 
The date of approval by the stockholders of the Corporation of an agreement (a
“reorganization agreement”) providing for:

 

 
(A)
 
The merger or consolidation of the Corporation with another corporation where
the stockholders of the Corporation, immediately prior to the merger or
consolidation, do not beneficially own, immediately after the merger or
consolidation, shares of the corporation issuing cash or securities in the
merger or consolidation entitling such stockholders to 65% or more of all votes
(without consideration of the rights of any class of stock to elect directors by
a separate class vote) to which all stockholders of such corporation would be
entitled in the election of directors or where the members of the Board of
Directors of the Corporation,



4



--------------------------------------------------------------------------------

 
immediately prior to the merger or consolidation, do not, immediately after the
merger or consolidation, constitute a majority of the Board of Directors of the
corporation issuing cash or securities in the merger or consolidation; or

 

 
(B)
 
The sale or other disposition of all or substantially all the assets of the
Corporation.

 
(e)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that as a result of any payment or distribution by the
Corporation to or for the benefit of the CEO whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), the CEO would be subject to the excise tax imposed by
Section 49999 of the Internal Revenue Code (the “Code”) or any interest or
penalties are incurred by the CEO with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), the CEO shall be entitled to promptly receive
an additional payment (a “Gross-Up Payment”) in an amount such that, after
payment by the CEO of all taxes (including any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes and
Excise Tax imposed upon the Gross-Up Payment, the CEO is in the same after-tax
position as if no Excise Tax had been imposed upon the CEO with respect to the
Payments. Notwithstanding the foregoing provisions of this Section, if it shall
be determined that the CEO is entitled to a Gross-Up Payment, but that the CEO,
after taking into account the Payments and the Gross-Up Payment would not
receive a net after-tax benefit of at least $50,000 (taking into account both
income taxes and Excise Tax) as compared to the net after-tax proceeds to the
CEO resulting from the elimination of the Gross-Up Payment and a reduction of
the Payments, in the aggregate, to an amount (the “Reduced Amount”) such that
the receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the CEO and the Payments, in the aggregate, shall be
reduced to the Reduced Amount.
 
(f)    Cooperation: Pending Litigation
 

 
(i)
 
Upon the request of the Corporation, in connection with any suit, action,
proceeding, arbitration or litigation involving the Corporation (a
“Litigation”), which Litigation is directly or indirectly the result of an
event, fact or occurrence existing, in whole or in part, prior to the
Termination Date, CEO agrees to, at the expense of the Corporation, in
connection with any such Litigation:

 

 
(A)
 
attend depositions, meetings, conferences or other scheduled proceedings related
to the Litigation with a designated officer of the Corporation;

 

 
(B)
 
provide a written outline of any actions taken by CEO on behalf of the
Corporation, or any information known to CEO; and

 

 
(C)
 
otherwise cooperate with the Corporation, counsel to the Corporation and with
other parties or entities whom the Corporation shall reasonably request.

 

 
(ii)
 
Unless CEO and the Corporation agree otherwise, CEO shall not be required to
engage or participate in any of the activities described in Section 6(f) of this
Agreement for more than three (3) consecutive business days at a time, or more
than six (6) business days per ninety (90) day period.

 
7.    NOTICES
 
Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given: when delivered personally against receipt
therefore; one (1) day after being sent by Federal Express or similar overnight
delivery; or three (3) days after being mailed registered or certified mail,
postage prepaid, return receipt requested, to either party at the address set
forth above, or to such other address as such party shall give by notice
hereunder to the other party.
 
8.    INDEMNIFICATION
 
The Corporation will continue in effect an indemnification agreement with the
CEO in a form substantially identical to that previously entered into between
the Corporation and the CEO.



5



--------------------------------------------------------------------------------

 
9.    SEVERABILITY OF PROVISIONS
 
If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
10.    ENTIRE AGREEMENT: MODIFICATION
 
This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.
 
11.    BINDING EFFECT
 
The rights, benefits, duties, and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
the CEO and his legal representatives. This Agreement constitutes a personal
service agreement, and the performance of the CEO’s obligations hereunder may
not be transferred or assigned by the CEO.
 
12.    NON-WAIVER
 
The failure of either party to insist upon the strict performance of the terms,
conditions and provisions of this Agreement shall not be construed as a waiver
or relinquishment of future compliance therewith, and said terms, conditions and
provisions shall remain in full force and effect. No waiver of any term or
condition of this Agreement on the part of either party shall be effective for
any purpose whatsoever unless such waiver is in writing and signed by such
party.
 
13.    GOVERNING LAW
 
This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the Commonwealth of Massachusetts without regard to principles
of conflict of laws.
 
14.    HEADINGS
 
The headings of paragraphs are inserted for convenience and shall not affect the
interpretation of this Agreement on the day and year first above written.
 
 
INDEVUS PHARMACEUTICALS, INC.
By:
 
/S/    MARK S. BUTLER

--------------------------------------------------------------------------------

   
Mark S. Butler, Executive Vice President

 
By:
 
/S/    GLENN L. COOPER, M.D

--------------------------------------------------------------------------------

   
Glenn L. Cooper, M.D.

 
 



6